UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 15-7840


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

EDWARD HUGH OKUN,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond.     Robert E. Payne, Senior
District Judge. (3:08-cr-00132-REP-1; 3:13-cv-00230-REP)


Submitted:   April 19, 2016                 Decided:   April 21, 2016


Before AGEE, DIAZ, and THACKER, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Edward Hugh Okun, Appellant Pro Se. Jessica D. Aber, OFFICE OF
THE UNITED STATES ATTORNEY, Richard Daniel Cooke, Michael Steven
Dry, Assistant United States Attorneys, Richmond, Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

     Edward Hugh Okun seeks to appeal the district court’s order

denying relief on his 28 U.S.C. § 2255 (2012) motion.                               The order

is not appealable unless a circuit justice or judge issues a

certificate of appealability.                28 U.S.C. § 2253(c)(1)(B) (2012).

A   certificate          of     appealability        will     not    issue         absent    “a

substantial showing of the denial of a constitutional right.”

28 U.S.C. § 2253(c)(2) (2012).                     When the district court denies

relief   on    the      merits,    a    prisoner         satisfies     this    standard      by

demonstrating           that    reasonable         jurists     would       find     that     the

district      court’s         assessment   of       the    constitutional          claims    is

debatable     or     wrong.        Slack     v.     McDaniel,       529    U.S.     473,    484

(2000); see Miller-El v. Cockrell, 537 U.S. 322, 336-38 (2003).

When the district court denies relief on procedural grounds, the

prisoner must demonstrate both that the dispositive procedural

ruling   is    debatable,         and   that       the    motion    states     a    debatable

claim of the denial of a constitutional right.                             Slack, 529 U.S.

at 484-85.

     We have independently reviewed the record and conclude that

Okun has not made the requisite showing.                       Accordingly, we deny a

certificate        of     appealability        and        dismiss    the      appeal.         We

dispense      with       oral     argument      because       the    facts         and     legal




                                               2
contentions   are   adequately   presented   in   the   materials   before

this court and argument would not aid the decisional process.



                                                               DISMISSED




                                   3